In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00113-CR
     ___________________________

 RICHARD DAVID ROBINSON, Appellant

                   V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 9
           Tarrant County, Texas
         Trial Court No. 1560062


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      By information, the State charged Richard David Robinson with the offense of

driving while intoxicated with an alcohol concentration of 0.15 or more, a Class A

misdemeanor. See Tex. Penal Code Ann. § 49.04(d). After the trial court overruled

Robinson’s motion to suppress and request for a jury instruction under Texas Code of

Criminal Procedure article 38.23, a jury found him guilty, and the trial court sentenced

him to ninety days in jail (probated for two years) and a fine of $1,500.

      On appeal, Robinson asserts that the trial court erred in denying his motion to

suppress and requested Article 38.23 charge. We hold that both the facts and the law

support the trial court’s rulings, overrule Robinson’s contentions, and affirm the trial

court’s judgment.

                                  II. BACKGROUND

      On August 29, 2018, Robinson purchased three bottles of Steel Reserve1 at a

QuikTrip in Euless, Texas. Later that evening, Nicholas Kubik-Powell (Nick), a

manager at the QuikTrip, called 911 after going outside and noticing Robinson

unconscious in the driver’s seat of a white Ford four-door vehicle. Nick also noticed

an empty Steel Reserve bottle on the vehicle’s dashboard. Euless Police Officers


      Steel Reserve is a brand of malt liquor. See Wood v. State, No. 01-13-00845-CR,
      1

2014 WL 5780273, at *1 (Tex. App.—Houston [1st Dist.] Nov. 6, 2014, pet. ref’d)
(mem. op., not designated for publication).


                                            2
Blake Mitchell and Isiah Moala arrived at the QuikTrip shortly thereafter and found

Robinson unconscious in the driver’s seat of a white Ford four-door truck. The truck

was parked and running. Mitchell walked around the truck and tried the door handles

but found the doors to be locked. He then tapped on the driver’s-side window, and

Robinson awoke. Both officers instructed him to open the door, but Robinson did

not comply.

      Mitchell then moved his patrol car directly behind Robinson’s truck to secure

the truck in place.2 Robinson refused to comply with the officers’ commands that he

open the door, even after Mitchell warned him that they would break a window to his

truck if he did not get out. Robinson told Mitchell to “break it.” Moala then broke

the rear-seat window on the passenger side, unlocked one of the doors, and climbed

inside. Robinson, meanwhile, shifted his truck into reverse and backed into Mitchell’s

patrol vehicle, then shifted into drive and drove forward a short distance before

coming to an abrupt stop. Mitchell pulled Robinson out of the truck and arrested

him. A breath test taken at the jail showed Robinson’s alcohol concentration to be

0.243 grams of alcohol per 210 liters of breath.

      At his trial, Robinson moved to suppress his detention and arrest. He argued

that the officers did not have reasonable suspicion to detain him or probable cause to


      2
       Mitchell testified at the trial that this is a police tactic they call “positive
contact” and is meant to minimize the impact in the event a sleeping driver were to
“just wake up and slam [his] car in reverse or drive.”


                                           3
arrest him. The trial court carried Robinson’s motion and, after the close of the

evidence, overruled the motion and found, “based upon the facts and circumstance

contained in the record[,] that it was reasonable for the officers to initiate a detention

and further [that] a reasonable person in the officer’s position would have had

probable cause to believe the defendant had committed an offense and was subject to

arrest.” Robinson then requested that an Article 38.23 instruction be included in the

jury charge:

      I believe the officer said the detention was made based on a possibly
      intoxicated person. I believe that the first witness, the actual 911 caller,
      said he didn’t know whether the person was intoxicated or not, he could
      have just been asleep. He didn’t believe he was intoxicated. In fact, he
      doesn’t even say he was intoxicated. Again, both the officers testified
      they came and saw somebody asleep in the truck. Even at one point
      when the State objected to my asking about him being asleep you had
      told them in the objection that it is a fact issue whether somebody was
      passed out or asleep. We believe that portion -- that was a determination
      for the jury. Was he -- Was this a lawful detention based on him -- the
      fact question of whether he -- did he appear intoxicated. And so we
      would ask for the 38.23 instruction be given to the jury.

The trial court overruled this request and submitted the case to the jury, who then

convicted Robinson.

                                   III. DISCUSSION

      Robinson’s issues on appeal center around the legality of his detention at the

QuikTrip. The law recognizes three distinct types of interactions between the police

and citizens: (1) consensual encounters that do not implicate the Fourth Amendment;

(2) investigative detentions that are Fourth Amendment seizures of limited scope and


                                            4
duration that must be supported by a reasonable suspicion of criminal activity; and

(3) arrests—the most intrusive of Fourth Amendment seizures—that are reasonable

only if supported by probable cause. Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim.

App. 2013).

A. Robinson’s Motion to Suppress

      In his first issue, Robinson argues that the trial court erred in failing to grant

the motion to suppress his detention and arrest. The State responds that the initial

interaction between Mitchell and Robinson was a consensual encounter, not a

“seizure” under the Fourth Amendment, and that Mitchell developed reasonable

suspicion to detain Robinson during this consensual encounter.

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. State v. Martinez, 570 S.W.3d 278, 281 (Tex. Crim. App. 2019).

Because the trial judge is the sole trier of fact and judge of the witnesses’ credibility

and the weight to be given their testimony, Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.

Crim. App. 2007), we defer almost totally to a trial court’s rulings on questions of

historical fact and application-of-law-to-fact questions that turn on evaluating

credibility and demeanor, but we review de novo application-of-law-to-fact questions

that do not turn on credibility and demeanor, Martinez, 570 S.W.3d at 281. Whether

the totality of circumstances supports reasonable suspicion or probable cause is a legal

determination we review de novo. State v. Sheppard, 271 S.W.3d 281, 291 (Tex. Crim.

App. 2008).

                                           5
      When the trial court makes explicit fact findings, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling, supports

those findings. Johnson v. State, 414 S.W.3d 184, 192 (Tex. Crim. App. 2013). We then

review the trial court’s legal ruling de novo unless its explicit fact findings that are

supported by the record are also dispositive of the legal ruling.          State v. Kelly,

204 S.W.3d 808, 818 (Tex. Crim. App. 2006).

      When the record is silent on the reasons for the trial court’s ruling, or when

there are no explicit fact findings and neither party timely requested findings and

conclusions from the trial court, we infer the necessary fact findings that would

support the trial court’s ruling if the evidence, viewed in the light most favorable to

the trial court’s ruling, supports those findings. Johnson, 414 S.W.3d at 192; Kelly,

204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo unless the

implied fact findings supported by the record are also dispositive of the legal ruling.

Kelly, 204 S.W.3d at 819. Here, the trial court did not make explicit fact findings other

than what was stated on the record when the trial court denied Robinson’s motion,

and neither party timely requested further findings and conclusions.

      1.   At the point when Robinson was “seized,” Officer Mitchell had
           reasonable suspicion to detain him.

      The Fourth Amendment protects against unreasonable searches and seizures

by government officials.     U.S. Const. amend. IV; Wiede, 214 S.W.3d at 24.            A




                                           6
defendant seeking to suppress evidence on Fourth Amendment grounds3 bears the

initial burden to produce some evidence that the government conducted a warrantless

search or seizure that he has standing to contest. Rawlings v. Kentucky, 448 U.S. 98,

104–05, 100 S. Ct. 2556, 2561 (1980); State v. Martinez, 569 S.W.3d 621, 623 (Tex.

Crim. App. 2019). Once the defendant does so, the burden shifts to the State to

prove either that the search or seizure was conducted pursuant to a warrant or was

otherwise reasonable, if warrantless. Martinez, 569 S.W.3d at 624. There is no

evidence that Robinson was seized pursuant to a warrant, so the State bore the

burden to show that the detention and arrest were reasonable under the applicable

standards.

       A detention may be justified if a person is reasonably suspected of criminal

activity based on specific, articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868,

1879–80 (1968); Johnson v. State, 622 S.W.3d 378, 384 (Tex. Crim. App. 2021). An

officer conducts a lawful temporary detention when he reasonably suspects that an

individual is violating the law. See Johnson, 622 S.W.3d at 384. Reasonable suspicion

exists when, based on the totality of the circumstances, the officer has specific,

       3
        Although Robinson based his motion to suppress at trial on “both the United
States and Texas Constitution[s],” he relies only on the Fourth Amendment to the
United States Constitution and related case law to support his appellate argument on
this point. When an appellant’s argument is based on both the federal and state
constitutions but does not cite any argument or authority under the state constitution,
we review only the federal arguments. Welch v. State, 93 S.W.3d 50, 52 & n.5 (Tex.
Crim. App. 2002). Therefore, we analyze Robinson’s first point of error as a federal
constitutional issue only.


                                             7
articulable facts that, when combined with rational inferences from those facts, would

lead him to reasonably conclude that a particular person is, has been, or soon will be

engaged in criminal activity. Id. This is an objective standard that disregards the

detaining officer’s subjective intent and looks solely to whether the officer has an

objective basis for the stop. Ramirez-Tamayo v. State, 537 S.W.3d 29, 36 (Tex. Crim.

App. 2017).

      Robinson bases his position that the State failed to establish reasonable

suspicion in this case on “the fact that right off the bat, the State failed to prove

through the 911 call that the officers were acting properly and in response to a welfare

call.” This fact is irrelevant, however, because (1) the State’s burden to justify the

warrantless detention at issue was not to show the propriety of or subjective

motivation for the officers’ actions but to provide an objectively reasonable basis for

the seizure, and (2) the State did not need the 911 call to meet this burden.4

      A “seizure” under the Fourth Amendment does not occur until (1) a

reasonable person would believe he or she was not free to leave, and (2) the person

being seized has either yielded to the officer’s show of authority or been physically

forced to yield. Johnson v. State, 912 S.W.2d 227, 236 (Tex. Crim. App. 1995). When a


      4
       For all the references to Nick’s 911 call, we note that neither party ever offered
the audio of the call into evidence (for the record only or for all purposes). Because
we hold that the police had reasonable suspicion to detain Robinson when they did
and probable cause to arrest him when they did, based on what they personally
observed at the scene, we need not address whatever was said on the 911 call.


                                            8
suspect refuses to yield to physical force or an officer’s show of authority, there is no

seizure. State v. Castleberry, 332 S.W.3d 460, 469 (Tex. Crim. App. 2011).

      Here, when Mitchell first arrived at the QuikTrip and approached Robinson’s

truck, Robinson was asleep.      When Moala arrived and walked up to the truck,

Robinson was still asleep. As the sleeping Robinson was unaware of the officers’

presence outside his vehicle, he could not have yielded to any show of authority, see

York v. State, 342 S.W.3d 528, 534 n.16 (Tex. Crim. App. 2011) (citing, with approval,

cases holding that a sleeping or unconscious suspect is not “seized” because he

cannot submit to a “show of authority” of which he is unaware), and at this point, the

officers had not used physical force against him. It was not until he awoke and

Mitchell told him, “You’re not goin’ anywhere,” and he yielded to Mitchell’s authority

by remaining in place that Robinson was “seized.”5 The question for the trial court

was, and for us now is, whether at that point the officers had specific and articulable

facts that, when combined with rational inferences from those facts, would have led

      5
       Mitchell testified that, as soon as he arrived, Robinson was detained and was
not free to leave. Lack of freedom to leave, though, is only half of the equation for a
detention or seizure that implicates the Fourth Amendment, and the standard is
whether a reasonable person would believe that he was not free to leave. Johnson,
912 S.W.2d at 236. Regardless of what Mitchell subjectively believed he was doing
when he first pulled into that parking lot, because he had not yet employed physical
force, Robinson was not seized/detained until he submitted to Mitchell’s “show of
authority.” See Brendlin v. California, 551 U.S. 249, 254–55, 127 S. Ct. 2400, 2405–06
(2007) (“[T]here is no seizure without actual submission” to “a show of authority,”
and the test is whether “a reasonable person would have believed that he was not free
to leave” or whether “a reasonable person would feel free to decline the officers’
requests or otherwise terminate the encounter.”).


                                           9
them to reasonably conclude that Robinson was, had been, or soon would be engaged

in criminal activity.    See Johnson, 622 S.W.3d at 384 (setting out standards for

reasonable suspicion).

      Unsurprisingly, Robinson and the State rely on different cases to support their

respective arguments; Robinson likens his case to State v. Griffey, 241 S.W.3d 700 (Tex.

App.—Austin 2007, pet. ref’d), while the State cites York.             Both cases are

distinguishable from this one, but the facts of York more closely resemble the

circumstances present in Robinson’s case. In York, a patrol officer observed a car

parked partially on the sidewalk immediately in front of an Exxon store around

3:00 a.m., with the headlights on and the engine running. 342 S.W.3d at 530–31. The

officer approached the car and saw that the defendant was in the car asleep with the

seat laid back. Id. at 531. The Court of Criminal Appeals found these circumstances

sufficient to give rise to a reasonable suspicion that would permit an investigative

detention:

      From the circumstances present here, Officer Johnson could reasonably
      suspect that appellant was intoxicated. And with the engine running, an
      intoxicated driver might have awakened, and in his stupor, driven into
      the store. Or he might have returned to the road, where he would pose
      a threat to others who were traveling. It would be reasonable to suspect
      that appellant posed a danger to himself or others.

Id. at 537. These concerns proved realistic in the instant case; within minutes of

waking up, Robinson backed his truck into Mitchell’s vehicle, spinning his wheels so




                                          10
hard that the friction with the pavement created smoke, and then drove forward, over

the curb, with Moala inside his vehicle.

      The facts here are not exactly like those in York; Robinson was legally parked in

a parking space between 7:00 and 7:30 p.m., and his headlights were not on.

However, Mitchell and Moala both testified that they also observed an empty or

nearly empty Steel Reserve bottle on the dashboard of Robinson’s truck. Further,

before detaining Robinson, the officers could see that he was slumped over the

steering wheel of the truck and unresponsive, even as they tried the door handles and

talked to one another right outside his truck. Robinson did not awaken until Mitchell

rapped on the window right next to where he was sleeping. Based on the totality of

the circumstances, these facts—in conjunction with the fact that Robinson’s truck was

running and the rational inferences from those facts—supported a reasonable

suspicion to detain Robinson.6

      The issue in Griffey was whether the police had lawfully detained the defendant

based on a report from a fast-food-restaurant manager that a person was passed out

      6
       Under the “totality of the circumstances” test, we are bound to consider the
other attendant circumstances, including those militating against the trial court’s
finding, such as the facts that neither of the officers saw Robinson consume any
alcohol or could say how long his truck had been parked in that location. These
circumstances, however, do not vitiate the reasonable suspicion that objectively arose
when the officers witnessed Robinson unconscious and slumped over the steering
wheel of a running truck with an alcohol bottle on the dashboard. Cf. York,
342 S.W.3d at 537 (“Although Officer Johnson did not smell alcohol as he
approached the car, that fact did not cause reasonable suspicion to dissipate, in part
because appellant could still have been intoxicated by drugs.”).


                                           11
behind the wheel of a vehicle in the restaurant’s drive-through lane. 241 S.W.3d at

702. The officer testified that he was not given any other information other than that

someone was passed out behind the wheel in the drive-through lane. Id. However,

the defendant was awake at the time he arrived, and her vehicle was sitting next to the

drive-through window.      Id.   She was arrested and charged with driving while

intoxicated, but the trial court granted her pretrial motion to suppress. Id. at 702–03.

The Austin Court of Appeals affirmed, holding that Griffey was unlawfully detained

in violation of her rights under the Fourth Amendment. Id. at 707.

      Contrary to what Robinson asserts in his brief, the facts in Griffey do not

“align[] with the case at bar.” The information relayed from Nick to the officers via

911 and the officers’ subjective motivation in detaining Robinson are immaterial

because, like in York, and unlike in Griffey, what the police personally observed

prior to detaining Robinson sufficed to provide reasonable suspicion for a lawful

investigative detention.7 See York, 342 S.W.3d at 537 n.31 (distinguishing Griffey). For

this reason, we need not address Robinson’s arguments on the “welfare check” or

“community caretaking” issue.8 The State did not have to show that the officers were


      7
        Robinson contends in his brief that his “detention/seizure must be justified by
specific criminal law violations,” but this does not correctly state the law. An officer
with reasonable suspicion or probable cause to suspect criminal activity is afoot does
not need the additional justification of a law violation to make a lawful investigative
detention. Crittenden v. State, 899 S.W.2d 668, 672 (Tex. Crim. App. 1995).
      8
       As part of his “community caretaking” function, a police officer may stop and
assist an individual whom a reasonable person—given the totality of the

                                          12
engaged in a community-caretaking function when they detained Robinson because

they had reasonable suspicion to detain him, and therefore their reasons for being at

the QuikTrip before the seizure do not matter. Police officers are as free as any other

citizen to approach other citizens to ask for information or cooperation. See Wade,

422 S.W.3d at 667.

       2. The police had probable cause to arrest Robinson.

       A warrantless arrest, as opposed to a detention, is unreasonable per se unless it

fits into one of a “few specifically established and well delineated exceptions.” Torres

v. State, 182 S.W.3d 899, 901 (Tex. Crim. App. 2005) (quoting Minnesota v. Dickerson,

508 U.S. 366, 372, 113 S. Ct. 2130, 2135 (1993)). A police officer may arrest an

individual without a warrant only if probable cause exists with respect to that

individual and the arrest falls within one of the exceptions set out in the Code of

Criminal Procedure. Torres, 182 S.W.3d at 901; see Tex. Code Crim. Proc. Ann.

arts. 14.01–.03, 14.04.

       To have probable cause for a warrantless arrest, an officer must reasonably

believe, based on facts and circumstances within the officer’s personal knowledge––


circumstances—would believe is in need of help. Wright v. State, 7 S.W.3d 148, 151
(Tex. Crim. App. 1999). Police sometimes call this a “welfare check.” See, e.g., Leming
v. State, 493 S.W.3d 552, 555 (Tex. Crim. App. 2016). Mitchell testified that he knew
he was dispatched to the QuikTrip “either for an intoxicated subject or a welfare
check,” but he could not remember exactly what dispatch said. Robinson has argued
both at trial and on appeal that Mitchell was not exercising his community-caretaking
function.


                                          13
whether through direct observation, from reasonably trustworthy information, or

both—that a person has committed or is committing an offense. State v. Woodard,

341 S.W.3d 404, 412 (Tex. Crim. App. 2011); Torres, 182 S.W.3d at 901–02. The

officer must base probable cause on specific, articulable facts rather than the officer’s

mere opinion. Torres, 182 S.W.3d at 902. We use the “totality of the circumstances”

test to determine whether probable cause existed for a warrantless arrest. Id.

       Having concluded that the officers lawfully detained Robinson based on

reasonable suspicion, we also conclude that the officers had probable cause for the

arrest. After being detained, Robinson stymied the officers’ efforts to investigate by

refusing to answer their questions or comply with their commands to open his door,

turn off the truck’s engine, and crack his window. He grabbed a canned beverage and

took a drink, dripping it onto his shirt. Moala testified that, based on his training and

experience, this was a possible sign of intoxication.          Mitchell observed that

Robinson’s eyes were “bloodshot and watery,” and his movements were “really, really

lethargic.” Additionally, Robinson kept insisting that he was on “private property,”

indicating that he was confused about where he was. These facts reinforced the

officers’ reasonable suspicion that Robinson was, had been, or soon would be

engaged in criminal activity and justified his continued detention.              See York,

342 S.W.3d at 537–38 (holding that reasonable suspicion was not negated, but was

reinforced, by defendant’s behavior, including fact that he was confused about his

location).

                                           14
      Robinson further evinced that he was intoxicated to the degree that he might

endanger himself or others by shifting his truck into reverse and ramming into

Mitchell’s patrol unit, then shifting into drive and speeding off, over the curb, after

Moala had climbed inside the truck. And, once the officers had witnessed Robinson

operate the truck, they could legally arrest him based on probable cause that he was

driving while intoxicated. See Tex. Code Crim. Proc. Ann. art. 14.01 (authorizing

peace officer to arrest offender without warrant for any offense committed in

presence or within view of officer); Tex. Penal Code Ann. § 49.04(a) (stating that

person commits offense of driving while intoxicated if he operates motor vehicle in

public place while intoxicated). We overrule Robinson’s first issue.

B. The Jury Charge

      In his second issue, Robinson argues that the trial court erred in refusing to

give the jury a charge under Article 38.23 of the Texas Code of Criminal Procedure.

The State responds that this issue is not preserved for our review and, alternatively,

that the trial court did not err in denying Robinson’s requested jury instruction

because the evidence did not raise the issue.

      The State’s preservation argument is misplaced. We must review “all alleged

jury-charge error . . . regardless of preservation in the trial court.” Kirsch v. State,




                                           15
357 S.W.3d 645, 649 (Tex. Crim. App. 2012). In reviewing a jury charge, we first

determine whether error occurred; if not, then our analysis ends. Id.9

      Article 38.23(a) provides,

             No evidence obtained by an officer or other person in violation of
      any provisions of . . . the Constitution . . . shall be admitted in evidence
      against the accused on the trial of any criminal case.

             In any case where the legal evidence raises an issue hereunder, the
      jury shall be instructed that if it believes, or has a reasonable doubt, that
      the evidence was obtained in violation of the provisions of this Article,
      then and in such event, the jury shall disregard any such evidence so
      obtained.

Tex. Code Crim. Proc. Ann. art. 38.23.          To be entitled to an Article 38.23(a)

instruction, the defendant must show that (1) a party raised an issue of historical fact

in front of the jury, (2) a party contested the fact by affirmative evidence at trial, and

(3) the fact is material to the constitutional or statutory violation that the defendant

has identified as rendering the particular evidence inadmissible. Robinson v. State,

377 S.W.3d 712, 719 (Tex. Crim. App. 2012). Accordingly, although a fact issue on a

defensive theory may be raised “from any source, and the evidence may be strong,

weak, contradicted, unimpeached, or unbelievable,” an Article 38.23 jury instruction

must be included in the jury charge only if there is a factual dispute about how the


      9
       Alcocer v. State, 256 S.W.3d 398 (Tex. App.—San Antonio 2008, no pet.), the
case on which the State relies in support of its preservation argument, was decided
prior to Kirsch. In Kirsch, the Court of Criminal Appeals concluded that failure to
preserve error is not a proper basis for a court of appeals to decline to address an
appellate complaint of alleged error in the jury charge. 357 S.W.3d at 649.


                                           16
evidence was obtained. White v. State, 201 S.W.3d 233, 248 (Tex. App.—Fort Worth

2006, pet. ref’d) (quoting Garza v. State, 126 S.W.3d 79, 85 (Tex. Crim. App. 2004)).

       Robinson’s brief does not clearly articulate the exact factual dispute that he

believes entitled him to an Article 38.23 instruction. He argues that “the jury should

have been allowed to deliberate whether the officers were acting in good faith” and

that “the record reflects two alternate and very different theories for the officers’

arrival at the scene,” which he claims “in of itself triggers the right to an Art. 38.23

instruction.” In support of this argument, he directs us to the following language

from the Court of Criminal Appeals’ opinion in Robinson:

       And if there is a dispute about whether a police officer was genuinely
       mistaken, or was not telling the truth, about a material historical fact
       upon which his assertion of probable cause or reasonable suspicion
       hinges, an instruction under Article 38.23(a) would certainly be
       appropriate.

Robinson, 377 S.W.3d at 721. We have already concluded that the reasons for the

officers’ arrival at the QuikTrip were immaterial to the legality of Robinson’s arrest.

See Ramirez-Tamayo, 537 S.W.3d at 36 (explaining that the reasonable-suspicion

standard “disregards the actual subjective intent of the arresting officer”). Therefore,

Robinson has not pointed out any fact that is “material to the constitutional or

statutory violation that [he] has identified as rendering the particular evidence

inadmissible.” See Robinson, 377 S.W.3d at 719. In other words, what Robinson calls

the “miscommunication or misinformation” among Nick, the 911 dispatcher, and the

police was not a “material historical fact” in this case.

                                            17
      Robinson’s argument at trial was clearer.       During the charge conference,

defense counsel based his request for the Article 38.23 instruction on “the fact

question of whether [Robinson appeared] intoxicated.” He attempted to support his

argument by telling the trial court, “Even at one point[,] when the State objected to

my asking about him being asleep[,] you had told them in the objection that it is a fact

issue whether somebody was passed out or asleep.” The closest thing we can find in

the record to what trial counsel was apparently referencing is this colloquy when

Moala was on the witness stand:

      [PROSECUTOR]: Judge, I’m gonna object to that question. The
      Defense is vacillating back and forth between the term asleep and passed
      out.

      THE COURT: What’s your objection?

      [PROSECUTOR]: My objection is that it’s assuming a fact that hasn’t
      been proved.

      THE COURT: Would you restate your last question.

      [DEFENSE ATTORNEY]: Judge, my question was as he was there
      asleep in his truck he was no danger to himself.

      [PROSECUTOR]: That’s assuming a fact not in evidence.

      THE COURT: That’s a conclusion for the jury.

             So new question, please.

      [DEFENSE ATTORNEY]: So is it sustained?

      THE COURT: He can answer the question. Go ahead, officer, and
      answer the question again.

      A. (THE WITNESS) I’m sorry. Can you repeat that question again?

                                          18
         Q. Yeah. So as he was there asleep in his truck he presented no danger
         to himself, did he?

         A. I disagree.

         If the trial court had intended to rule that whether Robinson was asleep or

passed out was a fact issue for the jury to resolve, then we need not review that ruling

because Robinson has not made it an issue in his appeal, and in any event, the terms

“passed out” and “asleep” are similar; the point is that Robinson was unconscious,

and the jury saw a video of how he appeared and could draw its own conclusions.

The only issue of historical fact to which Robinson has pointed that is material to

how the challenged evidence was obtained is whether he appeared intoxicated. We

have searched the record10 to determine whether either party contested this fact by

affirmative evidence at trial and have found the following excerpts pertinent to this

issue:

         [PROSECUTOR:] [Once defendant was awake], did you notice any
         signs of intoxication?

         [MITCHELL:] His eyes were bloodshot and watery. His movements
         were really, really lethargic. The fact he was passed out and slumped
         over at the wheel was a hint that there could definitely be some
         intoxication. There was empty alcohol. There may have been a little bit

         In the argument on his second issue, Robinson contends that “[t]he defense
         10

had raised [this] issue in very clear terms,” without providing any subsequent citations
to the record. An appellant’s brief must contain “a clear and concise argument for the
contentions made, with appropriate citations … to the record.” Tex. R. App.
P. 38.1(i). We have, in the past, dismissed arguments as inadequately briefed when an
appellant has failed to cite the record. See, e.g., Turro v. State, 950 S.W.2d 390, 401
(Tex. App.—Fort Worth 1997, pet. ref’d).


                                           19
of alcohol left in the Miller Lite -- not Miller Lite -- Steel Reserve bottle.
So all of those things led me to believe that he was probably intoxicated.

      . . . With the belief that he was probably intoxicated, we didn’t
want him to have the opportunity to drive off or walk off. . . .

       ....

[DEFENSE ATTORNEY:] Okay. So let me go back to the call. The
information you received just said a possibly intoxicated person, right?

[MITCHELL:] Uh-huh.

[DEFENSE ATTORNEY:] An older white male who was drinking a
beer and appeared to be passed out. That’s the information you got,
right?

[MITCHELL:] Yes, according to the report.

[DEFENSE ATTORNEY:] Okay. And, again, that’s what you say is
accurate, right?

[MITCHELL:] Yes, sir.

[DEFENSE ATTORNEY:]              Okay.     But, again, dispatch didn’t say
intoxicated person, right?

[MITCHELL:] I don’t know. I can’t remember the exact words of what
they said.

[DEFENSE ATTORNEY:]               Okay.     But that’s why you detained
Richard, right?

[MITCHELL:] Right.

       ....

[DEFENSE ATTORNEY:] . . . But when we talk about passed out,
that’s somebody sleeping, right?

[MITCHELL:] Right. Unconscious.



                                     20
[DEFENSE ATTORNEY:] Possibly unconscious, but just sleeping,
right?

[MITCHELL:] Yes, sir.

[DEFENSE ATTORNEY:] In all of your years, you have come across
sleeping persons several times, right?

[MITCHELL:] Uh-huh.

[DEFENSE ATTORNEY:] Some dealing with intoxication, some not?

[MITCHELL:] Correct.

      ....

[DEFENSE ATTORNEY:] And other than him sleeping in the truck,
you didn’t see any other level of stress, right?

[MITCHELL:] No.

[DEFENSE ATTORNEY:] And so then just as he was asleep in the
truck, he didn’t present a danger to himself, right, just sleeping in his
truck?

[MITCHELL:] Just based off of him being asleep?

[DEFENSE ATTORNEY:] Yes.

[MITCHELL:] Or being intoxicated and being asleep?

[DEFENSE ATTORNEY:] Being asleep in his truck.

[MITCHELL:] Just being asleep, no.

[DEFENSE ATTORNEY:] Right. Because when you approached, you
had no idea whether he was intoxicated.

[MITCHELL:] Correct.

      ...



                                   21
      [MOALA:] And so when I got there, the call was supposed to be in
      regards to a white Ford pickup truck. I was looking for the white Ford
      pickup truck. And when I got there and saw a white Ford pickup truck,
      I saw -- I saw a subject in there who was slouched over which matched
      the description on the call. It was a subject possibly intoxicated.

             ....

      [PROSECUTOR:] Okay. And then based on your training and
      experience -- I know you’re not an officer anymore, but it hasn’t been
      that long. Based on your training and experience, is someone dripping a
      drink on their shirt a possible sign of intoxication?

      [MOALA:] Oh, yes.

      Based on this record, no evidence tends to show that Robinson did not appear

intoxicated when the police detained him, and no evidence conflicts with the officers’

testimony or the video showing how Robinson appeared at that moment. The

officers’ admissions that they did not know with certainty whether Robinson was

intoxicated or not when they approached his vehicle is not affirmative evidence that

Robinson did not appear intoxicated, which is what he needed to get his requested

instruction. See White v. State, 549 S.W.3d 146, 154 n.21 (Tex. Crim. App. 2018)

(stating that appellant did not establish that there was an issue of fact in dispute

because he presented no evidence controverting the evidence presented by the State);

Madden v. State, 242 S.W.3d 504, 515 (Tex. Crim. App. 2007) (“Appellant’s questions

on cross-examination cannot, by themselves, raise a disputed fact issue. There must

be some affirmative evidence to raise a fact issue.”); Garza, 126 S.W.3d at 86 (“Vague




                                         22
suggestions by appellant’s counsel that the officers were on a fishing expedition,

without more, do not rise to the level of creating a fact issue.”).

       Because Robinson has not shown that the evidence raised a factual dispute that

was material to how the evidence against him was obtained, the trial court did not err

in refusing to give the jury an Article 38.23 charge. Robinson, 377 S.W.3d at 722;

Madden, 242 S.W.3d at 518. We overrule Robinson’s second issue.

                                   IV. CONCLUSION

       Having overruled Robinson’s issues, we affirm the trial court’s judgment.


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 18, 2022




                                            23